Citation Nr: 0838950	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Buffalo, New York Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 10 percent, effective 
March 28, 2005.  


FINDING OF FACT

Prior to November 2, 2005, the veteran's PTSD is reasonably 
shown to have been manifested by more than mild symptoms, but 
not exceeding occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; from that date, the PTSD has been manifested by no 
more than mild symptoms, with symptoms controlled by 
continuous medication.  


CONCLUSION OF LAW

The veteran's service-connected PTSD warrants initial 
"staged" ratings of 30 percent prior to November 2, 2005, 
and no more than 10 percent from that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for PTSD and assigned a disability rating, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An April 2007 statement of the case (SOC) provided 
the veteran notice of the criteria for rating mental 
disorders, as well as further notice on the "downstream" 
issue of entitlement to an increased initial rating.  The 
veteran has had ample opportunity to respond and supplement 
the record.  Neither the veteran nor his representative has 
alleged that notice in this matter was less than adequate.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, the veteran's treatment 
records have been associated with the claims file, and the RO 
has arranged for VA examinations.  There is no indication 
that any pertinent records remain outstanding.  VA's duty to 
assist the veteran is met.  

B.	Factual Background

VA outpatient treatment records show the veteran was first 
seen for evaluation for PTSD in February 2005, when he 
complained of increased hostility to those around him, 
nightmares, anxiety, and depression.  He endorsed symptoms 
such as lack of positive thinking, hopelessness, inability to 
empathize emotionally with society, and occasional 
hypervigilance.  He denied suicidal thoughts or attempts.  
The examiner noted the veteran was divorced, but had 
previously been married for 30 years, had two adult children, 
has an amicable relationship with his ex-wife, and was 
currently employed (repairing commercial dryers, washing 
machines).  PTSD and major depressive disorder were 
diagnosed; his most prominent symptoms were sleep disturbance 
and depression.  He was not considered a danger to himself or 
others.  

The veteran's claim for service connection for PTSD was 
received in March 2005.  

March 2005 treatment records note that the veteran continued 
to complain of anxiety and sleep complications.  He also 
reported being anxious and uncomfortable around too many 
people.  His affect was constricted.  His speech was normal, 
coherent, and logical with no evidence of hallucinations or 
delusions.  His thinking process appeared to have lessened 
memories, but not as obsessive.  Cognition was grossly 
intact.  It was also noted that he was able to continue work 
unabated, and that he had a stable relationship with his 
girlfriend.  He was not suicidal.  The global assessment of 
functioning (GAF) score assigned was 61.  

May 2005 treatment records note the veteran felt less anxious 
and continued to work.  He retained a positive relationship 
with his significant other.  He appeared preoccupied, with 
flattened affect.  He denied suicidal ideations.  He had good 
insight and judgment.  He appeared to have residual symptoms 
with perseveration, dreams, and labile mood.  The GAF score 
given was 59.  

A July 2005 treatment record notes the veteran ceased taking 
his anti-depression medication due to its side effects.  He 
complained of major sleep disturbance and nightmares.  He had 
a constricted affect.  There was little anxiety.  Speech was 
normal, coherent, and logical.  There was no evidence of 
hallucinations or delusions.  He continued to be employed and 
to have a good relationship with his girlfriend.  He was 
assigned GAF scores of 60 and 61.  

September 2005 treatment records note the veteran was 
withdrawn, uncomfortable, and depressed.  He reported 
intermittent success with his sleep medication.  He evidenced 
little passion for anything, and his affect appeared flat.  
He was not suicidal.  His speech was normal, clear, and 
coherent.  The GAF score was 60.  
October 2005 treatment records note the veteran had 
significant anxiety, but was able to work.  He was depressed.  
Speech was normal, logical, coherent, and goal-directed.  
There was no evidence of hallucinations or delusions, and he 
denied suicidal or homicidal ideation.  His cognition was 
grossly intact.  PTSD and major depressive disorder were 
diagnosed as being in partial remission.  A GAF score of 61 
was assessed.  

A November 2005 2, 2005 treatment record notes the veteran 
was calm, relaxed, and in a good mood. He was looking forward 
to retirement in a year, and was planning for such.  He felt 
his medication was working well.  He had no major panic 
attacks, and denied depressive symptoms.  The GAF code was 
64.  

January 2006 treatment records note veteran was tired, 
depressed, and slightly irritable.  He had discontinued his 
medications, except for a sleep medication.  He stated he 
felt anger when he felt provoked by systems or people in 
authority, and had a fear of losing control and harming them.  
His continuing relationship with his girlfriend was noted.  
He was working.  He stated that he had moods, but was doing 
better with improved sleep.  His affect was constricted; his 
speech was normal, logical, coherent, and goal-directed.  His 
cognition was grossly intact.  The GAF scores assigned were 
61 and 62.  

March 2006 treatment records note that the veteran stated he 
had no obvious symptoms of PTSD or depressive symptoms.  He 
had attitudinal issues, especially when he determined someone 
did not have credentials to perform their job or impose rules 
or regulations.  He was assessed a GAF score of 62.  

April 2006 treatment records note the veteran stated his PTSD 
and generalized anxiety symptoms were fairly well controlled, 
although anger problems remained.  He reported that he wished 
to marry his fiancée.  He had good insight and judgment.  He 
continued to work full-time.  The GAF score of 65.  

August 2006 treatment records show the veteran indicated that 
things were going fairly well in his life.  His relationship 
with his fiancée continued to be going well.  The examiner 
noted that the veteran continued to refrain from using 
antidepressants to treat symptoms of PTSD.  There were 
complaints of sleep disturbances.  He did not appear to be 
suicidal or homicidal.  The GAF score was 64.  

On October 2006 VA examination, the veteran indicated he was 
planning on marrying his fiancée.  He stated he had worked 
for the same business the past nine years, and that he could 
do his job generally well because he usually works by 
himself.  He reported episodes of PTSD anger had caused some 
mild work-related difficulties in the past.  He stated he had 
nightmares and increased anger and irritability due to his 
PTSD.  On metal status evaluation, he was described as 
rational and goal directed, and there was no evidence of 
hallucinations, delusions, phobias, obsessions, compulsions, 
or ritualistic behaviors.  Short-term memory and 
concentration skills were intact with no impairments noted.  
His abstraction abilities were intact.  His mood was 
generally pleasant, and his affect was appropriate.  He 
reported occasional hyperarousal symptoms, most prominently 
nightmares averaging one a week.  There were also occasional 
intrusive recollections, as well as infrequent flashbacks.  
He had some problems with social anxiety and social 
avoidance, preferring to avoid large crowds or social 
gatherings, and some mild decline in his ability to enjoy 
daily activities was noted.  He was prone to episodes of some 
emotional detachment and estrangement from others, but it did 
not present a consistent or severe problem.  He had some 
ongoing mild anger-related issues.  He was hypervigilant at 
times in public, but not necessarily at home.  A mild sleep 
disturbance persisted.  He did not present with evidence of 
clinical depression.  He was not suicidal or homicidal, and 
his insight and judgment were good.  Mild PTSD was diagnosed; 
a GAF code of 70 was assigned.  

October 2006 treatment records note that the veteran was 
doing well; he was employed and busy.  He was fully oriented.  
His major depressive disorder was found to be in remission.  
The GAF score was 64.  

January 2007 treatment records note the veteran appeared 
happy regarding his upcoming retirement.  He denied any 
depressive symptoms, and stated his thoughts were positive.  
He denied anger outbursts, panic, or dissociation.  The 
examiner opined that the veteran likely would not need 
further mental health treatment in the future if things 
continued to go in a positive direction.  PTSD and major 
depressive disorder were considered in partial remission;  A 
66 GAF score was assigned.  

In his June 2007 substantive appeal, the veteran argued there 
was occasional decrease in work efficiency, and that the 
October 2006 VA examination was during a time of happiness 
because of an upcoming retirement, and not reflective of his 
typical state.  

C.	Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Under 38 C.F.R. § 4.130, Code 9411, a 10 percent rating is 
warranted for PTSD where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability occupational tasks only during 
periods of significant stress or; symptoms controlled by 
continuous medication.  

A 30 percent rating is warranted for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short - and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears an 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  Diagnoses many times will 
include an Axis V diagnosis, or a GAF code.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)).  

According to the DSM-IV, a GAF score from 51 to 60 is 
indicative of moderate symptoms (for example, flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(for example, few friends, conflicts with peers or co-
workers); a GAF score from 61 to 70 is indicative of mild 
symptoms (for example, depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (for example, occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful relationships.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §  4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the RO has not assigned 
"staged" ratings.  However, on review of the entire record, 
the Board finds that there are there are specific periods of 
time (prior to November 2, 2005 and from that date) when 
different and distinct levels of impairment/disability are 
shown, and that "staged" ratings are warranted.  

Regarding the time prior to November 2, 2005, the Board finds 
that while symptoms of the veteran's PTSD shown during this 
time do not fully satisfy the criteria for a 30 percent 
rating, they approximate those criteria, warranting the 
assignment of a 30 percent "staged" rating.  Significantly, 
GAF scores assigned hovered around 60 (the top of the range 
for moderate symptoms), and not exceeding 61.  The most 
prominent symptoms were sleep disturbances and depression, 
and the veteran's was having medications adjusted.  The Board 
is aware that under 38 C.F.R. § 4.126, a rating should not be 
based on social impairment alone, and that the evidence for 
work impairment is sparse, as the veteran remained gainfully 
employed throughout.  However, he has indicated that this is 
because his work was of an isolated nature (he worked alone, 
and unsupervised); such would not be inconsistent with a 
finding of occasional decrease with work efficiency.  
Notably, while he exhibited flattened affect in May 2005, no 
further findings were consistent with the criteria for a 50 
percent rating, and a rating in excess of 30 percent was not 
warranted during the period prior to November 2, 2005.  

As for the rating from November 2, 2005, the Board finds that 
from that date the evidence does not support a finding that 
the PTSD was manifested by symptoms of greater severity than 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Notably, there is no evidence of inability to 
perform occupational tasks.  The GAF scores assigned did not 
drop below 61, and more frequently hovered at a higher range 
(reflecting only mild symptoms; See DSM-IV).  He discontinued 
psychotropic medication during this time, and it was noted 
later in the period that he might not be requiring further 
psychiatric treatment/therapy.  Consequently, a rating in 
excess of 10 percent is not warranted during the period from 
November 2, 2005.  


ORDER

A "staged" increased rating of 30 percent is granted for 
the veteran's PTSD for the period prior to November 2, 2005, 
subject to the regulations governing payment of monetary 
awards; however, a rating in excess of 10 percent from that 
date is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


